DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 11/18/2022 have been entered. Claims 1-12 remain pending in the application, with Claims 1, 3-5, 7, and 11 being newly amended. Applicant’s amendments to the Claims have overcome each and every drawing objection previously set forth in the Non-final Office Action mailed 08/19/2022.
Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-12 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Descargue et al. (WO 2009/010700).
Regarding Claim 1, Descargue et al. teaches a shoe (25) comprising: a sole (1) including a foot contacting surface (see annotated Fig.) and a ground contacting surface (see annotated Fig.); an upper (2) at least partially covering the foot contacting surface of the sole (1) (fig. 4 shows the upper partially covering the foot contacting surface of the sole (1); and an elastic structure (3) including a bottom portion (see annotated Fig.) curving upwards towards a rear direction at least from an outer foot side of the ground contacting surface (fig. 4 shows the outer foot side of the ground contacting surface, and wherein the bottom portion is curved upwards towards a rear direction).
Regarding Claim 2, Descargue et al. teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. Descargue et al. further teaches wherein the elastic structure (3), view from a side, has a substantially U-shaped form protruding rearwards (fig. 1 shows the side view of the elastic structure (3), wherein the elastic structure has a U-shaped form protruding rearwards), and an upper end (24) of the elastic structure (3) is connected to the foot contacting surface (see annotated Fig.) (annotated fig. 5 shows the upper end (24) of the elastic structure (3) connected to the foot contacting surface via a heel support portion (2)).
Regarding Claim 3, Descargue et al. teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. Descargue et al. further teaches wherein the elastic structure (3) has a substantially U-shaped form when the elastic structure alone is viewed from above (fig. 3B shows the elastic structure alone and viewed from above, and being curved and therein having a substantially U-shaped form).
Regarding Claim 4, Descargue et al. teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. Descargue et al. further teaches wherein an inner surface (see annotated Fig.) of the elastic structure (3) opposes a rear end surface (see annotated Fig.) of the sole with a distance therebetween (annotated fig. 5 shows the inner surface of the elastic structure opposing a rear end surface of the sole creating a distance therebetween).
Regarding Claim 5, Descargue et al. teaches all of the limitations of the shoe of Claim 4, as discussed in the rejections above. Descargue et al. further teaches wherein the rear end surface of the sole (see annotated Fig.), viewed from a side, has a forwardly curved shape downward (fig. 4 shows the rear end surface of the sole from a side view, the rear end surface having a forwardly curved shape downward), and a space (see annotated Fig.) penetrating in a width direction is formed between the rear end surface of the sole and the inner surface of the elastic structure (3) (annotated fig. 5 shows a space penetrating in a width direction between the inner surface and the rear end surface).
Regarding Claim 6, Descargue et al. teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. Descargue et al. further teaches wherein the elastic structure (3) comprises: an inner foot side portion (see annotated Fig.) extending along at least an inner foot side of a rear foot portion of the foot contacting surface; and an outer foot side portion (see annotated Fig.) extending along at least the outer foot side of the rear foot portion of the foot contacting surface (annotated fig. 3B shows the inner and outer foot side portions being extended; annotated fig. 4 shows the wherein the outer foot side portion extends alone the outer foot side of the rear foot portion of the foot contacting surface, wherein the inner foot side portion would extend the same way along the inner foot side of the rear foot portion of the foot contacting surface as fig. 3 shows the inner and outer foot side portions being mirror images of one another).
Regarding Claim 10, Descargue et al. teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. Descargue et al. further teaches wherein a heel support portion (2) is located on the foot contacting surface for supporting a wearer's heel when wearing the shoe (fig. 5 shows the heel support portion being located on the foot contacting surface for supporting a wearer’s heel), wherein the heel support portion is connected to the elastic structure (3) (paragraphs [0049]-[0050], “The upper 2 and lower 3 elements are linked by their front extensions 2a, 3a, in this specific example by gluing. The lower element 3 also includes a rear vertical rim 23 which rises to join the rear vertical rim of the upper element 2, to which it is bonded, preferably by gluing.”).
Regarding Claim 11, Descargue et al. teaches all of the limitations of the shoe of Claim 10, as discussed in the rejections above. Descargue et al. further teaches wherein the heel support portion (2) is connected to the elastic structure (2) so that force can be transferred in a vertical direction (fig. 1 shows the heel support portion (2) connected to the elastic structure (3) such that the heel support portion is above the elastic structure, therein allowing the force to be transferred in a vertical direction from one to the other).
Regarding Claim 12, Descargue et al. teaches all of the limitations of the shoe of Claim 10, as discussed in the rejections above. Descargue et al. further teaches an inner foot side support portion (20) connected to the heel support portion and extending along an inner foot side at least from a rear foot portion to a middle foot portion; and an outer foot side support portion (19) connected to the heel support portion and extending along the outer foot side at least from the rear foot portion to the middle foot portion (figs. 1 and 4 show the inner (20) and outer (19) foot side support portions connected to the heel support portion (2) and positioned to extend along the inner and outer foot sides, respectively, from the rear foot portion to the middle foot portion).

    PNG
    media_image1.png
    370
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    387
    568
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    464
    730
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Descargue et al. (WO 2009/010700) in view of Crary (US 6457261).
Regarding Claim 7, Descargue et al. teaches all of the limitations of the shoe of Claim 6, as discussed in the rejections above. 
Descargue et al. does not teach wherein a front end of the inner foot side portion is located more forward than a front end of the outer foot side portion.
Attention is drawn to Crary, which teaches an analogous article of footwear. Crary teaches a shoe (fig. 1) comprising: a sole (10) including a foot contacting surface (see annotated Fig.) and a ground contacting surface (see annotated Fig.); an upper (see annotated Fig.) at least partially covering the foot contacting surface of the sole (10) (annotated fig. 5 shows the upper at least partially covering the foot contacting surface); and an elastic structure including a bottom portion (see annotated fig.) curving upwards towards a rear direction (annotated fig. 2 shows the elastic structure curving upwards towards a rear direction and including a bottom portion), and wherein the elastic structure comprises: an inner foot side portion (see annotated Fig.) extending along at least an inner foot side of a rear foot portion of the foot contacting surface; and an outer foot side portion (see annotated Fig.) extending along at least the outer foot side of the rear foot portion of the foot contacting surface (annotated fig. 3 shows the inner and outer foot side portions extending along the inner foot side and outer foot side, respectively, in the rear foot portion). Crary further teaches wherein a front end of the inner foot side portion (see annotated Fig.) is located forward then the front end of the outer foot side portion (see annotated Fig.) (annotated fig. 3 shows the front end of the inner foot side portion being more forward than the front end of the outer foot side portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Descargue et al. to include the teachings of Crary such that a front end of the inner foot side portion is located more forward than a front end of the outer foot side portion so as to provide additional support to the arch area of the foot, reducing pronation of the wearer’s foot.
Regarding Claim 8, Descargue et al. teaches all of the limitations of the shoe of Claim 7, as discussed in the rejections above. Descargue et al. further teaches wherein the inner foot side portion (see annotated Fig.) and the outer foot side portion (see annotated Fig.) are connected to one another at a rear side of a rear end of the ground contacting surface annotated fig. 3B shows the inner and outer foot side portions being connected to one another at the rear side of the rear end of the ground contacting surface).
Regarding Claim 9, Descargue et al. teaches all of the limitations of the shoe of Claim 7, as discussed in the rejections above. 
Descargue et al. does not teach wherein a groove is formed between the inner foot side portion and the outer foot side portion.
Attention is drawn to Crary, which teaches an analogous article of footwear. Crary teaches a shoe (fig. 1) comprising: a sole (10) including a foot contacting surface (see annotated Fig.) and a ground contacting surface (see annotated Fig.); an upper (see annotated Fig.) at least partially covering the foot contacting surface of the sole (10) (annotated fig. 5 shows the upper at least partially covering the foot contacting surface); and an elastic structure including a bottom portion (see annotated fig.) curving upwards towards a rear direction (annotated fig. 2 shows the elastic structure curving upwards towards a rear direction and including a bottom portion), and wherein the elastic structure comprises: an inner foot side portion (see annotated Fig.) extending along at least an inner foot side of a rear foot portion of the foot contacting surface; and an outer foot side portion (see annotated Fig.) extending along at least the outer foot side of the rear foot portion of the foot contacting surface (annotated fig. 3 shows the inner and outer foot side portions extending along the inner foot side and outer foot side, respectively, in the rear foot portion), and wherein a front end of the inner foot side portion (see annotated Fig.) is located forward then the front end of the outer foot side portion (see annotated Fig.) (annotated fig. 3 shows the front end of the inner foot side portion being more forward than the front end of the outer foot side portion). Crary further teaches wherein a groove (see annotated Fig.) is formed between the inner foot side portion (see annotated Fig.) and the outer foot side portion (see annotated Fig.) (annotated fig. 3 shows a groove formed between the inner and outer foot side portions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Descargue et al. to include the teachings of Crary such that a groove is formed between the inner foot side portion and the outer foot side portion so as to increase the flexibility in a width wise direction of the elastic structure. 

    PNG
    media_image4.png
    342
    536
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    583
    878
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    475
    782
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    511
    865
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    522
    762
    media_image8.png
    Greyscale

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 102 rejection of Claim 1 in view of Crary, Applicant submits that Crary does not teach the elastic structure having an elastic structure that includes a bottom portion curving upwards towards a rear direction at least from an outer foot side of the ground contacting surface. However, such arguments are moot in view of the new grounds of rejection as set forth above, in view of Descargue et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732